Eisn, C. J.
When this case was before this court on a former occasion (Lane v. Head, 148 Ga. 650) the following ruling was made: “In an action of complaint for land, the petition alleged that the plaintiff and the defendant claimed under a common grantor. On the trial a deed was offered by the defendant from the common grantor, in which the only description of the property was, ‘ land lying and being in Higdon’s Addition in Tallapoosa, Ga., being lots two and four in said addition.’ In connection with the deed the defendant also introduced a map of Higdon’s Addition, which disclosed that there were more than one lot in that addition designated by number two, and more than one lot designated by number four. It did not affirmatively appear that the common grantor did not own other lots in the ‘ Higdon Addition ’ bearing such numbers. Held:
1. It was erroneous to admit the deed in evidence over the objection that *689the description of the property was insufficient. King v. Sears, 91 Ga. 577 (2), 586 (18 S. E. 830).” On a subsequent trial a verdict was rendered in behalf of the plaintiff in the action, and the case is now under review on exception to the judgment refusing the defendant a new trial.
No. 2757.
June 19, 1922.
Eehearing denied July 3, 1922.
Complaint for land. Before Judge Irwin. Haralson superior court. May 21, 1921.
Lloyd Thomas, for plaintiff in error.
Griffith '& Matthews, contra.
The evidence for the plaintiff in the action made a prima facie case, which, without more, authorized a recovery in her behalf. The former ruling establishes the law of this case to the effect that affirmative proof that the common grantor did not own other lots in the “ Higdon Addition,” designated as numbers two and four, would suffice as aliunde evidence to cure the defective description in the deed under which the defendant claims. The defendant failed on the last trial, as he did on the previous trial, to make such affirmative proof. In view of this ruling it is unnecessary to pass on the other grounds of the motion for a new trial.

Judgment affirmed.


All the Justices concur.